DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 02/28/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-9 and 12-19 are still pending. 
3. 	Claims 10, 11 and 20 were cancelled.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 05/11/2021 have been accepted.

II. Rejections Under 35 U.S.C. 112
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 103
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive based on the examiner’s amendments below. Therefore, the rejection(s) has been withdrawn.

Examiner’s Note
8.	The new limitations of the examiner’s amendments below added to the independent claims 1 and 14 are explicitly and implicitly supported by paragraphs [0037] and [0045] of the specifications, therefore, do not introduce new matter. 

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

10.	Authorization for this examiner’s amendment was given in a telephone interview with GERALD L. FELLOWS, ESQ., (Reg. No.: 36133), on 05/26/2022.

11.	The claims are amended by the examiner as follows:
11.1. Claim-1:
1. (Currently Amended) A metering system comprising:
a base housing configured to be coupled to a supply of a consumable, the base housing including a plurality of meter slots,
wherein each meter slot of the plurality of meter slots is configured to couple with one of a plurality of removeable meter modules;
a removeable cover housing configured to removably couple to the base housing; 
a display and/or indicator light positioned on and/or through the removeable cover housing and configured to display a malfunction and/or alert;
a radio frequency RF module configured to provide sub-metering and communication interconnections between sub-meters and main meters, and interconnectivities with other sub-meters; and
wherein each one of the plurality of removable meter modules includes at least one meter core and at least one data transfer functionality or assembly;
wherein the at least one data transfer functionality or assembly is integral to the at least one meter core;
wherein the at least one data transfer functionality or assembly is configured to enable access to at least one of the removeable meter modules and/or any data from at least one of the removable meter modules;
wherein the at least one data transfer functionality or assembly is configured to provide access as a data portal to at least one of the removable meter modules;
wherein the at least one data transfer functionality or assembly is configured to communicate and transfer data to at least one of the plurality removable meter modules; and
wherein each one of the plurality of removable meter modules are configured to independently meter at least a portion of the consumable consumed by at least one consumer.

11.2. Claim-14:
14. (Currently Amended) A metering assembly comprising:
a base configured to be coupled to a supply of a consumable, the base including a plurality of meter slots, 
wherein each meter slot of the plurality of meter slots is configured to interface or couple with a removeable meter module that includes at least one meter core and at least one data transfer functionality, 
wherein the removeable meter module and an associated meter slot is configured to independently meter at least a portion of the consumable consumed by at least one consumer, 
wherein metering of the consumable to a consumer from one meter slot is independent of metering of the consumable from at least one other meter slot;
a display and/or indicator light positioned on and/or through the removeable cover housing and configured to display a malfunction and/or alert;
a radio frequency RF module configured to provide sub-metering and communication interconnections between sub-meters and main meters, and interconnectivities with other sub-meters.

Reasons for Allowability / Allowable Subject Matter
12. 	Claims 1-9 and 12-19 are allowed.

13.	The following is an examiner's statement of reasons for allowance:

14.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. 
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features set forth in the independent claims.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Herzig (Pub. No.: US 2017/0215295) teaches “An electrical unit with modular hardware structure in which more complex and unsafe portions of the device are restricted for access by a qualified electrician only, whereas safe areas are made accessible to a non-electrician user, such as a homeowner or a low expertise technician, to help diagnose issues and/or upgrade the functionality of the device without requiring the presence of a high expertise technician/electrician. The unit may include the ability to add new communication interfaces in a modular manner, preferably by a non-electrician user. Protection domains are created by designing the electrical unit to include an easier level of physical access, open to the homeowner or a low expertise technician. This area would support the modular upgrade interfaces for communication and/or diagnostic interfaces for troubleshooting” (Abstract).
b)	Polar (Pub. No.: US 2016/0285872) teaches “Intelligent electronic devices (IEDs), systems and methods for communicating messages over a network is provided. The IED of the present disclosure implements an alarm and notification message feature to send messages to a client or server when selected events occur regarding power usage and power quality for any metered point within a power distribution system. The IED of the present disclosure may be configured to monitor user-selected events according to user-selected settings stored in the IED” (Abstract).
c)	Kagan (Pub. No.: US 2013/0204450) teaches “Systems and methods for collecting, analyzing, billing and reporting data from intelligent electronic devices are provided. The intelligent electronic devices include at least one sensor configured to measure at least one parameter of an electrical distribution system and output a signal indicative of the measured at least one parameter; at least one analog-to-digital converter configured to receive the output signals and convert the output signal to a digital signal; and at least one processing device configured to execute a plurality on instructions to implement a general purpose operating system for executing at least two applications, each application configured to implement a predetermined functionality based on the at least one parameter of the electrical distribution system, wherein each of the applications is independent of the other application” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867